Citation Nr: 0029712
Decision Date: 11/13/00	Archive Date: 12/28/00

DOCKET NO. 99-15 895               DATE NOV 13, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits.

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on
appeal from the Manila, Philippines, VA Regional Office (RO), which
found that the appellant had no recognized military service with
the Armed Forces of the United States and was not eligible for VA
benefits.

In November 1999, the appellant was notified that his appeal had
been certified to the Board for appellate review. In August 2000,
he submitted additional evidence

to the Board. This was more than 90 days following the
notification; thus the submission was untimely and the evidence is
referred to the RO as no good cause for the late submission has
been shown. 38 C.F.R. 38 20.1304(a). In any event, it is noted that
information contained in the evidence was previously provided by
the appellant.

FINDINGS OF FACT

The Department of the Army has certified that the appellant had no
service as a member of the Philippine Commonwealth Army, including
the recognized guerrillas, in the service of the United States
Armed Forces.

CONCLUSION OF LAW

The appellant has not met the basic service eligibility
requirements and may not be considered a veteran for purposes of VA
benefits. 38 U.S.C.A. 101, 107 (West 1991 & Supp. 1999); 38 C.F.R. 
3.1, 3.8, 3.9, 3.203 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In his application for VA compensation or pension, received in
September 1998, the appellant reported guerilla service in the
Philippine Islands from February 1943 to August 1945 in the "C"
Co., 1st Bn., 118th Inf. Regt. Accompanying his application was a
photocopy of a Philippine Department of National Defense document
indicating that he served in "C" Co., 1st Bn., 4th Regt and that
the basis of recognition of such service was that his name was
carried on the Approved Revised Reconstructed Guerilla Roster of
1948.

2 -

In October 1998, the RO requested that the service department (Army
Reserve Personnel Center-ARPERCEN) verify the appellant's service.
The RO provided the appellant's full name, date of birth and other
identifying information. In February 1999, ARPERCEN reported that
the appellant had no service as a member of the Philippine
Commonwealth Army, including the recognized guerrillas, in the
service of the United States Armed Forces.

In his Notice of Disagreement, received in March 1999, the
appellant claimed that he was entitled to nonservice-connected
pension benefits based on his service with the Armed Forces of the
United States during WW II. He indicated that his name did not
appear on the "guerilla roster" because he had not reported to his
Commanding Officer for purposes of the "reconstructed guerilla
roster" in 1948. He indicated that military records accompanied the
Notice of Disagreement; however, no documents were attached.

In his substantive appeal, VA Form 9, dated in August 1999, the
appellant indicated that he did not desire a hearing in this
matter.

In a November 1999 Memorandum for File, the RO noted that the
records of individuals who claim to have served in the Commonwealth
Army of the Philippines inducted into the USAFFE and those who
claim to have served in the organized guerrilla forces are
maintained by ARPERCEN. The RO stated that the individual records
for each potential claimant were maintained in alphabetical order.
It was noted that ARPERCEN had repeatedly informed VA that, unless
the claimant reported personal data such as name, which is
different from that provided in a prior request for service
verification, there was no value in resubmitting a request for
reverification. ARPERCEN indicated that a potential claimant's
service was verified by the records associated with his name and
that, if the name is a common one or if there are minor
discrepancies in spelling or middle initial, ARPERCEN would compare
the service number, date of birth, place of birth, and names of
next of kin provided in the request for information with the
records they have on file. The RO noted that documents issued by
the Philippine Army or Philippine Veterans Affairs (with the
exception of Form 23, Affidavit for Philippine

3 -

Army Personnel) were of no value in establishing service unless
they contained personal data that was substantially different than
that VA had provided to ARPERCEN. The RO reported that the
Philippine government has its own regulations and laws which permit
recognition of military service not recognized by the United States
Army and findings are not binding on ARPERCEN. The RO noted that
the service department had certified that the appellant had no
valid service.

Criteria

Eligibility for VA benefits is governed by statutory and regulatory
law which defines an individual's legal status as a veteran of
active military, naval, or air service. 38 U.S.C.A. 101(2),
101(24); 38 C.F.R. 3.1, 3.6 (1999).

The term "veteran" is defined as a person who served in the active
military, naval, or air service, and who was discharged or released
therefrom under conditions other than dishonorable. 38 U.S.C.A.
101(2); 38 C.F.R. 3.1(d). A "service-connected" disability is a
disability that was incurred or aggravated in the line of duty
during active military, naval, or air service. 38 U.S.C.A. 101(16);
38 C.F.R. 3.1(k). "Active military, naval, and air service"
includes active duty. "Active duty" is defined as full-time duty in
the Armed Forces. 38 C.F.R. 3.6(a)-(b). "Armed Forces" consists of
the United States Army, Navy, Marine Corps, Air Force, and Coast
Guard, including their Reserve components. 38 C.F.R. 3.1.

Additionally, service in the Philippine Scouts and in the organized
military forces of the Government of the Commonwealth of the
Philippines, including recognized guerrilla service, is recognized
service for certain VA purposes, as authorized by 38 U.S.C.A. 107;
38 C.F.R. 3.8, 3.9.

4 -

For the purpose of establishing entitlement to pension,
compensation, dependency and indemnity or burial benefits, VA may
accept evidence of service submitted by a claimant, such as a DD
214, Certificate of Release or Discharge from Active Duty, or
original Certificate of Discharge, without verification from the
appropriate service department if the evidence meets the following
conditions: (1) the evidence is a document issued by the service
department, (2) the document contains needed information as to
length, time, and character of service; and (3) in the opinion of
the VA the document is genuine and the information contained in it
is accurate. 38 C.F.R. 3.203(a).

When the claimant does not submit evidence of service or the
evidence submitted does not meet the requirements of this section,
the VA shall request verification of service from a service
department. 38 C.F.R. 3.203. With regard to Philippine service,
certifications by the service department will be accepted as
establishing periods of recognized service as a Philippine Scout,
a member of the Philippine Commonwealth Army serving with the Armed
Forces of the United States, or as a guerrilla. 38 C.F.R. 3.8, 3.9.
Moreover, the United States Court of Appeals for Veterans Claims
(the Court) has held that a service department determination as to
an individual's service shall be binding on VA. Duro v. Derwinski,
2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120
(1993).

Analysis

As the appellant did not submit service information meeting the
criteria set out under 38 C.F.R. 3.203(a), the RO requested
verification of the appellant's claimed military service. The RO
requested verification of the appellant's service from ARPERCEN. In
the request for verification, the RO reported the identifying
information regarding the appellant provided to the RO.

In April 1999, ARPERCEN reported that the appellant had no service
as a member of the Philippine Commonwealth Army, including the
recognized guerrillas, in the service of the United States Armed
Forces. As noted above, the Court has held that

5 -

a service department determination as to whether or not an
individual had qualifying service is binding on VA. See Duro;
Dacoron.

Additionally, ARPERCEN has stated that the records for each
potential claimant are maintained in alphabetical order and that,
unless the claimant reports personal data such as a name which is
different from that previously provided in a request for service
verification, there is no value in resubmitting a request for
verification. See Sarmiento. In the October 1998 request, the RO
provided the appellant's full name, including his middle name, date
of birth, dates of claimed service, and his parents names. The
appellant has submitted no additional information that would
warrant another request for verification.

Although the record contains a photocopy of a document purporting
to be a certification from the Philippine Department of National
Defense verifying the appellant's service in "C" Co., 1st Bn., 4th
Regt., VA is not bound by Philippine Army determinations of
service. The Court has held that a service department determination
as to an individual's service shall be binding on VA. See Duro;
Dacoron. It is noted that certain entries on the form, including
the typed date are very faint, whereas the appellant's name and
unit are quite dark, thus raising a question as to whether all of
the entries were made at the same time. Additionally, although the
appellant has specifically stated that his name is not carried on
the reconstructed guerilla roster of 1948, the certification form
indicates that the basis for certification is the 1948 roster, thus
raising a question as to the appellant's credibility.

Therefore, inasmuch as the service department's verification of the
appellant's service is binding on VA, the Board concludes that the
appellant is not considered a "veteran" for purposes of entitlement
to VA benefits and has not attained status as a valid claimant.
Therefore, the appellant's claim for entitlement to VA benefits
must be denied as a matter of law. See Sabonis v. Brown, 6 Vet.
App. 426, 430 (1994).

6 -

ORDER 

Basic eligibility for VA benefits is not established; thus, the
appeal is denied.

JANE E. SHARP 
Veterans Law Judge 
Board of Veterans' Appeals

7 - 


